Case: 2:18-cv-00272-MHW-CMV Doc #: 100 Filed: 08/10/21 Page: 1 of 1 PAGEID #: 3333



                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


  Stacie Ray, et al..

        Plaintiffs,                                 Case No. 2:18-cv-272

        V.                                          Judge Michael H. Watson

  Stephanie McCloud, et al..                        Magistrate Judge Vascura

        Defendants.


                                      ORDER


        The parties represented that they have resolved the motion for attorney's

  fees and costs in this case. The parties are ORDERED to file their joint

  proposed consent judgment by August 20, 2021. The Clerk shall terminate as

  moot EOF No. 87.


        IT IS SO ORDERED.




                                        MfCHAEL H. WATSON,JUDGE
                                        UNITED STATES DISTRICT COURT
